Citation Nr: 0512403	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran does not have PTSD that is related to active 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In May 2002, the RO sent a letter to the veteran advising him 
what evidence was required to substantiate his claim.  The 
letter also asked the veteran to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would attempt to 
obtain evidence such as medical records, employment records, 
or records from other Federal agencies.  While the May 2002 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to send VA information describing 
additional evidence or the evidence itself.  The Board finds 
that the veteran was sufficiently put on notice as to the 
need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  In 
addition the Board notes that the May 2002 notice letter, 
which preceded the July 2002 rating decision, satisfies the 
timing element of the Pelegrini decision for the veteran's 
claim on appeal.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and Social Security records.  Further, the veteran 
was afforded a VA examination in connection with his claim.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

The veteran seeks entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

VA treatment records and Social Security Administration 
records note diagnosis of and treatment for mood disorder 
(depression) and adjustment disorder with mixed emotional 
features.

A VA psychiatric examination was conducted in June 2002.  The 
veteran reported that he served in Vietnam and Korea as an 
aircraft mechanic on an inspection crew.  He reported that he 
was shot at almost every day, that his tent was close to the 
combat zone, that he saw Korean infantry with beheaded heads 
of the Vietnamese enemies, and that he saw several of his 
friends killed.  The veteran reported that he experienced 
frequent nightmares, that he relived events in the form of 
recalling the stench of dead bodies, that he experienced 
hyperarousal, that he kept a gun by his bedside, that he did 
not have too many close friends, that he avoided going out 
with crowds of people and any violence on TV, that he had 
poor temper control but did not get into fights, and had poor 
and unrefreshing sleep.  The veteran also reported 
significant panic symptoms though he could not describe 
triggers.  The examiner noted that the veteran gets upset and 
agitated when asked to talk about Vietnam and becomes very 
tearful and starts to shake.  

Upon physical examination, the examiner noted that the 
veteran was very apprehensive in the beginning and frequently 
got emotionally upset with a very labile mood because he was 
frustrated that no one believed him.  The veteran was noted 
to get very tearful when asked to relive his experiences.  
His speech was circumstantial and verbose, his speech and 
thought processes were logical and goal directed without 
psychosis or lethality, and his insight and judgment appeared 
fair.

The examiner diagnosed the veteran with PTSD with panic 
attacks and alcohol dependence in early sustained remission 
by patient history.  The examiner noted, "This gentlemen has 
moderately severe PTSD symptoms for which he had not sought 
treatment or has not received treatment and this has been a 
problem for many years now.  His medical workup has been 
unrevealing and the most likely reason this is happening is 
frequent panic attacks which would explain the 
symptomatology.  This would be related to his PTSD from his 
time in the military.  I feel the exposure he describes is 
enough to have left him feeling helpless and in fear of his 
immediate safety and it manifests itself in several ways 
including his hyperarousal, numbing, and avoidance."

There are conflicting medical opinions of record with regard 
to the matter of whether the veteran has PTSD.  The staff 
psychologist at OPC stated that the veteran "really doesn't 
suffer from PTSD.  Some early typical symptoms shortly after 
Vietnam, but not now.  Does reports some anxiety experiences 
which friends have told him may be PTSD; that does not seem 
to be the case.  Vet has strong spiritual faith which 
sustains him, family intact."  


With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that he was an 
aircraft maintenance specialist and that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Service Medal.  The veteran, however, was not 
awarded any medal or decoration that is indicative of combat 
status.  Thus, the Board finds that the objective evidence of 
record does not establish that the veteran engaged in combat 
with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f).  Accordingly, in the absence of objective evidence that 
the veteran engaged in combat with the enemy, the veteran 
must show by credible supporting evidence that the claimed 
in-service stressors occurred.  Id.

His service personnel records reveal that he was assigned to 
the 6200 Organizational Maintenance Squadron at Clark AB in 
the Philippines and he had temporary duty from August 1966 to 
October 1966 and from December 1966 to February 1967 and that 
from July 1967, he was assigned to the 334th Tactical Fighter 
Squadron during his service and that his foreign service 
consisted of periods where he was stationed in the 
Philippines and Thailand.  Although there is no indication 
that the veteran served in Vietnam, there is also no 
indication that he served in Korea; however, service medical 
records indicate that in February 1968 the veteran presented 
to the USAF dispensary in Kunsan AB, Korea with complaints of 
sore throat and runny nose.  

However, there is no corroborating evidence that the 
veteran's claimed in-service stressors occurred.  The veteran 
has failed to provide enough detailed information regarding 
the claimed in-service stressors necessary to enable USASCRUR 
to conduct research.  The veteran was informed both in the 
May 2002 letter from the RO and on the Information In Support 
of Claim for PTSD form that he needed to provide the month 
and year of the incident or a timeframe of no more than 60 
days.   

In June 2002, the RO received Information In Support of Claim 
for PTSD form completed by the veteran.  The veteran stated 
that the dates of the incidents were from February 3, 1966 to 
July 30, 1967; that he was stationed in Da Nang and Fan Kang 
Vietnam and Konju Korea; that he was with the 13th TAC 
squadron Bombardment B-57 fighter bombers; or that he could 
not remember the names of others involved, killed, or wounded 
in the incidents.  The veteran recalled mortar being dropped 
into open top J-4 (aircraft fuel tanks) that were located in 
tent city where his tent was located; his friend being shot 
to death and wounded when the VC overran the north end of the 
runway; pilots returning from bombing runs wounded, seeing VC 
decapitated heads, dead and wounded soldiers loaded off 
choppers, the smell of human bodies being buried in mass 
graves, and women and children carrying explosives being 
shot.

The veteran testified in March 2005, but did not give any 
more detail regarding the claimed in-service stressors than 
had already been reported in June 2002.

The Board notes that VA has a duty to assist the claimant in 
developing a claim, but that duty is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In the absence of 
evidence that substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressors, a 
grant of service connection for PTSD may not be established. 
The Board notes that a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

As there is no verified in-service stressor, there is 
similarly no competent medical evidence attributing the 
veteran's PTSD to a verified in-service stressor (element 
(2)).   Accordingly, service connection for PTSD is not 
warranted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.


	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


